Citation Nr: 0717903	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-00 056A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was 
received in response to a November 1999 decision reducing the 
veteran's benefits because of incarceration.

2.  The propriety of the denial of an apportionment of the 
veteran's disability compensation to his dependent mother.


REPRESENTATION

The veteran represented by:  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1968 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2003 and August 2004 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In July 2003, the RO denied the veteran's request 
for an apportionment of his disability compensation to his 
mother.  In August 2004, the RO determined that an NOD 
received in July 2004 in response to a November 1999 decision 
was untimely.  


FINDINGS OF FACT

1.  In November 1999, the RO issued a decision reducing the 
veteran's benefits to 10 percent because he had been 
incarcerated more than 60 days for a felony conviction; he 
was notified of that decision and of his appellate rights 
later that month;  in July 2004, he filed a NOD.

2.  The veteran did not submit a timely NOD in response to 
the November 1999 decision.

3.  The evidence does not show that the veteran's mother is a 
dependent parent.  


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely NOD in response to 
the RO's November 1999 decision reducing his benefits.  38 
U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
19.33, 19.34, 20.200, 20.201, 20.302 (2006).

2.  The requirements for an apportionment of the veteran's VA 
compensation benefits to his dependent mother have not been 
met. 38 U.S.C.A. §§ 5107, 5307, 5313(b); 38 C.F.R. §§ 3.158, 
3.250, 3.450, 3.451, 3.665(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a Timely NOD was Received in 
Response to the RO's November 1999 Decision 

The veteran had been receiving a 100 percent disability 
rating for his service-connected post-traumatic stress 
disorder (PTSD) since May 1984.  In May 1999, the RO was 
informed that he had been convicted of first degree murder in 
June 1998.  He was sentenced to 48 years in prison.  

Because the veteran was incarcerated for a felony for more 
than 60 days, the RO issued a November 1999 decision reducing 
his disability compensation to 10 percent.  See 38 U.S.C.A. 
5313; 38 C.F.R. § 3.665 (A veteran receiving compensation for 
a service-connected disability rated 20 percent or more who 
is incarcerated for a felony in excess of 60 days, will 
receive compensation at a rate of 10 percent effective on the 
61st day of such incarceration and ending on the day such 
incarceration ends); see also VAOPGCPREC 3-2005 (2005).  In a 
November 1999 letter, he was notified of the RO's decision 
and of his right to appeal.  

The November 1999 letter also informed him that because the 
RO was not informed of the veteran's conviction for over a 
year, he had continued to receive disability compensation at 
a rate of 100 percent, which created an overpayment in the 
amount of $25,083.89.

Appellate review is initiated by the filing of an NOD and 
completed by the filing of a substantive appeal after a 
statement of the case (SOC) has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD 
must be filed within one year from the date that the RO mails 
notice of the determination.  The date of mailing of the 
notification is presumed to be the same as the date of the 
letter.  
38 C.F.R. § 20.302(a).  The evidence of record does not 
indicate the veteran filed an NOD within one year from the 
November 1999 letter notifying him of the RO's decision.  In 
April 2000, the RO received a letter from Senator Robb 
inquiring as to the status of the veteran's claim.  In a 
letter dated later that month, the RO explained to Senator 
Robb that the veteran's compensation had been reduced to 10 
percent during the time he remained incarcerated.  The next 
correspondence received from the veteran was dated in October 
2001 and received in November 2001.  This letter asked for an 
apportionment of his disability compensation to his son and 
mother.

In July 2003, the veteran was informed that his request for 
an apportionment to his mother had been denied because she 
did not respond to the RO's request for her to furnish income 
and expense information.  Later that month, in July 2003, he 
filed an NOD, and an SOC was sent to him in June 2004.  In 
July 2004, he filed a substantive appeal (VA Form 9) stating 
that he wanted to appeal the issue listed on the SOC and also 
that he disagreed with the decision to cut disability checks 
before trial.  He felt this practice was unfair and unjust 
and requested his benefits be restored immediately.  The RO 
interpreted the July 2004 VA Form 9 as an NOD in response to 
the November 1999 decision reducing his disability 
compensation to 10 percent.

In August 2004, the RO issued a decision determining that the 
July 2004 NOD was untimely, and this appeal ensued.  See 38 
C.F.R. §§ 19.33, 19.34.  The November 1999 decision to reduce 
the veteran's disability compensation to 10 percent was 
mandated by law.  See 38 U.S.C.A. 5313; 38 C.F.R. § 3.665.  
This decision could have only been overturned if there was 
evidence he had not been convicted of a felony and 
incarcerated for more than 60 days.  The Virginia Regional 
Jail confirmed he had been convicted of a felony and 
sentenced to 48 years and there has been no evidence to the 
contrary.  So this decision by the RO was nondiscretionary.  
Regardless, he had one year from the November 1999 decision 
to file an NOD disputing the reduction in benefits.  He 
failed to do so.  The NOD that was filed in July 2004 was not 
timely.  So the RO's November 1999 decision remains final.  
See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  


Apportionment of the Veteran's Disability Compensation
to his Dependent Mother

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned to the veteran's spouse, child or 
children and dependent parents on the basis of individual 
need.  38 C.F.R. § 3.665(e).  In determining individual need, 
consideration is given to such factors as the apportionee 
claimant's income and living expenses, the amount of 
compensation available to be apportioned, the needs and 
living expenses of other apportionee claimants as well as any 
special needs, if any, of all apportionee claimants.  Id.

In July 2001, the veteran requested his compensation be 
apportioned half to his son and half to his mother (see VA 
Form 21-4138).  In April 2002, the RO granted a $900 
apportionment to the custodian of his son, but denied an 
apportionment to his mother because her social security 
income exceeded the limit for a dependent.  
See 38 C.F.R. § 3.250.  In April 2003, he requested that he 
retain 10 percent of his compensation and that the remainder 
be split between his son and his mother 
(see VA Form 21-4138).  In a June 2003 letter, he was 
reminded that a debt had been created by the overpayment of 
benefits while he was incarcerated.  Because of this, the 10 
percent compensation rate was being withheld.  He was also 
notified that the RO sent a letter to his mother requesting 
income and expense information.  He was informed that this 
information was necessary before his request for an 
apportionment could be considered.  

In July 2003, the RO sent a letter to the veteran denying an 
apportionment to his mother because she had failed to furnish 
income and expense information.  As mentioned, he filed a 
timely NOD and this appeal ensued.  The Board notes that the 
June 2004 SOC also mentioned the apportionment to his son in 
the amount of $900.  It does not appear from the NOD, 
substantive appeal, and subsequent correspondence that he 
disagrees with the amount apportioned to his son.  This 
amount was actually increased in an August 2005 decision.  It 
is clear, however, that he disagrees with the decision 
denying an apportionment to his mother.

The RO sent the veteran letters in April and August 2005 
informing him that additional information was needed before 
benefits could be apportioned to his mother.  He did not 
respond.

While VA has a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  These circumstances 
are somewhat unique in that the veteran himself requested an 
apportionment of his disability compensation to his mother 
while he is incarcerated.  Typically the person requesting 
the apportionment is the person who will actually receive the 
apportioned monies.  There are certain statutory and 
regulatory requirements that must be met before VA can 
apportion his benefits.  At a bare minimum, there must be 
evidence the individual in question is actually his mother 
and meets the dependency requirements set forth in 38 C.F.R. 
§ 3.250.  The RO has asked both the veteran and his mother 
for information regarding these requirements, but it has not 
been provided.  Where evidence requested in connection with 
an original claim is not furnished within one year after the 
date of the request, the claim is considered abandoned.  See 
38 C.F.R. § 3.158.  

In short, there is no evidence establishing that the 
veteran's mother qualifies as his dependent.  Absent such 
evidence, she does not qualify for an apportionment of his 
benefits.  38 U.S.C.A. § 5307, 38 C.F.R. §§ 4.450, 4.451, 
4.452.

For these reasons and bases, the veteran's request for an 
apportionment of his VA benefits to his dependent mother must 
be denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

With regard to the timeliness of the July 2004 NOD, the law 
is dispositive.  Hence, the duties to notify and assist 
imposed by the VCAA are not applicable.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

With regard to the veteran's request for an apportionment, 
the Court has held that the VCAA is not applicable to 
decisions as to how an existing benefit is distributed.  Sims 
v. Nicholson, 19 Vet. App. 453 (2006).  In any event, the RO 
has repeatedly requested information regarding his mother's 
income and expenses but has not received a response.  The 
record reflects that the facts pertinent to this claim have 
been developed to the extent possible and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004); see also 38 C.F.R. § 3.158. 


ORDER

The NOD received in July 2004 in response to the RO's 
November 1999 decision is untimely.

The veteran's request for an apportionment of his benefits to 
his dependent mother is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


